

116 HR 3677 IH: National Opportunity for Lead Exposure Accountability and Deterrence Act of 2017
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3677IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Kildee introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to improve transparency under the national primary drinking
			 water regulations for lead and copper, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2017. 2.National primary drinking water regulations for lead and copperThe Safe Drinking Water Act is amended by inserting after section 1417 of such Act (42 U.S.C. 300g–6) the following:
			
				1417A.National primary drinking water regulations for lead and copper
					(a)Lead and copper rule
 (1)In generalThe national primary drinking water regulations for lead and copper (in this section referred to as the lead and copper rule) shall include each of the requirements described in this section.
 (2)RevisionThe Administrator shall revise the lead and copper rule in accordance with this section— (A)not later than 9 months after the date of enactment of the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2017; and
 (B)thereafter, in accordance with section 1412(b). (b)Sampling (1)ApplicabilityThis subsection applies with respect to sampling by a public water system of lead or copper in drinking water, irrespective of whether such sampling—
 (A)is required by the lead and copper rule; or (B)is voluntary sampling initiated by customers of the public water system.
 (2)ReportingSubject to paragraph (3), not less than once every 3 months, a public water system shall report the results of sampling to the Administrator or the State exercising primary enforcement responsibility, as applicable, and shall include in such reporting—
 (A)the number of residential and nonresidential facilities at which the sampling was conducted; (B)subject to paragraph (4), the address of such residential and nonresidential facilities;
 (C)previous samples taken at such residential and nonresidential facilities and the results of those samples;
 (D)where such information exists, the material composition of the service lines at such residential and nonresidential facilities;
 (E)the dates on which the respective sampling occurred; (F)the highest and median lead and copper levels detected;
 (G)the 90th percentile lead and copper levels (as such percentile is calculated under section 141.80 of title 40, Code of Federal Regulations, and any successor regulations) detected;
 (H)the number and value of all samples pursuant to sampling described in subparagraph (A) or (B) of paragraph (1) above the lead or copper action levels;
 (I)the disinfectants and corrosion inhibitors being used and the target doses at the water treatment plant;
 (J)any changes since the previous report under this section in the type, method, or quantity of treatments being used in the water sampled;
 (K)the history of violations, and fines received, by the system; (L)the number of samples invalidated and the reason for their invalidation; and
 (M)if sampling is conducted at residential facilities other than those with lead service lines, an explanation of why such sampling was conducted.
 (3)Public availability of reportsA public water system shall make publicly available any report that is required by this section or by the lead and copper rule.
 (4)PrivacyA public water system shall— (A)give the owner of each residential and nonresidential facility at which sampling data is collected, at the written request of such owner, the option be identified only by block number and street name, unless the facility includes a child care center; and
 (B)keep each such request on file. (5)Sampling protocol; instructionsThe Administrator shall—
 (A)develop a protocol for sampling for compliance with the lead and copper rule; (B)in such protocol—
 (i)prohibit the use of techniques that minimize the detection of lead or copper in drinking water; (ii)require sampling under this section to occur not less than once per year;
 (iii)include criteria for site selection that prioritize testing at high-risk buildings (as defined in subsection (g));
 (iv)require sampling in all schools and child care centers served by the public water system at all designated drinking water taps, to be designated by the respective schools and child care centers; and
 (v)require the sampling methodology to be scientifically based; and (C)develop instructions for compliance with such protocol for dissemination to public water systems and customers thereof.
							(c)Action level exceeded
 (1)InvestigationsThe Administrator (or the State exercising primary enforcement responsibility) shall require on-site investigations to identify the source of lead in all residential or nonresidential facilities with individual samples with a lead or copper concentration above the action level, which investigations shall—
 (A)subject to paragraph (3), be completed by the public water system or local health department within 10 business days of the sample result; and
 (B)include additional samples at additional locations outside of the facility sampled to identify the potential scope of elevated lead or copper levels.
 (2)NotificationWhenever a public water system detects a lead or copper concentration level above the action level, the system shall, within 2 calendar days of detecting such an exceedance that is specific to one or more facilities, notify the persons at such facilities.
 (3)No response from owner of facilityThe requirement of paragraph (1)(A) to complete an investigation concerning a facility is deemed to be satisfied if—
 (A)within the period of 10 business days described in such paragraph, the public water system or local health department makes at least 3 attempts to contact the owners of the facility, including—
 (i)at least once in person; (ii)at least once by letter or email; and
 (iii)at least once in person or by phone call, letter, or email; (B)the public water system or local health department maintains documentation of such attempts; and
 (C)such owners fail to respond. (d)Public educationThe lead and copper rule shall require testing results—
 (1)to be in a standardized format; (2)to be posted on the website of the Administrator, the State exercising primary enforcement responsibility, and the public water system; and
 (3)to include— (A)the provisions of consumer confidence reports under section 1414(c)(4) relating to lead and copper;
 (B)reports under subsection (b)(2) on the results of sampling; (C)educational materials on lead service line replacement and financial assistance, including forms for applying for such financial assistance; and
 (D)instructions on how a consumer can request a water test. (e)Service line inventoryA public water system shall—
 (1)develop, maintain, and beginning not later than 3 years after the date of enactment of the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2017 make publicly available an inventory of the material composition of the service lines at all residential and nonresidential facilities, including—
 (A)online maps showing the locations of lead service lines; and (B)where information is available, a history of services performed on such lines, including partial line replacement;
							(2)
 (A)give the owner of each residential and nonresidential facility at which sampling data is collected, at the written request of such owner, the option be identified only by block number and street name, unless the facility includes a child care center; and
 (B)keep each such request on file; and (3)in developing such inventory, take measures to minimize any disturbance to service lines that might release contaminants.
 (f)Service line ownershipA public water system shall collect, maintain, and beginning not later than 3 years after the date of enactment of the National Opportunity for Lead Exposure Accountability and Deterrence Act of 2017 make publicly available all legal documents establishing the ownership of service lines at residential and nonresidential facilities.
 (g)DefinitionsIn this section: (1)The term high-risk buildings means—
 (A)residential and nonresidential facilities with lead service lines— (i)that have galvanized pipes;
 (ii)that have low water use; or (iii)whose lead service lines are among the longest served by the public water system; and
 (B)residential facilities at which one or more pregnant women or children reside or where in-home childcare occurs.
 (2)The term lead service line means a pipe and its fittings, which are not lead free (as defined under section 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6)), that connect the drinking water main to the building inlet.
 (3)The term publicly available means that a report is— (A)written in plain language that is culturally and linguistically appropriate; and
							(B)
 (i)published on a publicly accessible website of the public water system; or (ii)with respect to any person who is served by the system and gives notice to the system of not having access to a publicly available website, distributed by carrier route..
 3.To lower the action level for lead in drinking waterSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following new paragraph:
			
 (16)Lead in drinking waterThe Administrator shall revise the national primary drinking water regulation for lead to ensure that—
 (A)not later than December 31, 2020, the action level for lead in drinking water is not more than 10 parts per billion; and
 (B)not later than December 31, 2026, the action level for lead in drinking water is not more than 5 parts per billion..
		